o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-127891-09 uil the honorable fred upton member u s house of representatives south kalamazoo mall suite kalamazoo mi attention --------------- dear congressman upton i am responding to your inquiry dated date on behalf of your constituent ---- ----------------------- ------------- a real_estate broker asked whether an otherwise qualifying taxpayer who buys a home using a michigan land_contract is eligible for the first-time_homebuyer credit he noted that the homebuyer may not receive legal_title to the property until years after taking possession of the home a refundable tax_credit is available to qualifying first-time homebuyers upon the purchase of a principal_residence sec_36 of the internal_revenue_code code for purposes of the first-time_homebuyer credit the term purchase generally includes any acquisition exceptions apply for certain related_party acquisitions and acquisitions in which the homebuyer’s basis is determined in whole or in part by the transferor’s basis or under sec_1014 relating to property_acquired_from_a_decedent sec_36 of the code for federal_income_tax purposes a taxpayer acquires real_property upon obtaining the benefits_and_burdens_of_ownership a taxpayer may thus acquire property for federal_income_tax purposes even if the taxpayer does not receive legal_title for several years the courts and the internal_revenue_service recognize that a purchaser of land under a michigan land_contract typically becomes the owner of the land for federal tax purposes for example 26_f3d_48 6th cir in holding that a federal_tax_lien attaches to the fair_market_value of a purchaser’s interest in a michigan land_contract states that under michigan law the purchaser under a land_contract takes equitable_title to the land conversely the transferor of the land in essence retains only a security_interest in the land see revrul_66_342 1966_2_cb_431 conex-127891-09 thus if they are otherwise eligible michigan taxpayers using land contracts to finance the purchase of their homes can generally claim the first-time_homebuyer credit when they obtain possession of the home i hope this information is helpful if you have further questions please contact me or ---- ---------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
